DETAILED ACTION
Status of the Application
	This office action is in response to Applicant's communication received on April 6, 2020.  Claims 1-20 are pending, have been examined and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 4/6/2020 and 7/4/2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are  being considered by the examiner.

Drawings
	The drawings submitted on April 6, 2020 are acceptable.
Claim Interpretation
Non-Functional Language:
Regarding Claims 1-20:	 The claims recite/describe several different types of data, records and/or objects (e.g., inference data object, longitudinal records, transaction outcomes, inference data) that is/are used throughout the positively recited steps, however the fact that the data, records and objects is/are of a particular type fails to affect how any of the positively recited steps are performed.  For example, the object is not received in a particular manner simply because the object comprises inference data.  Similarly, there is no indication that the various types of data (e.g., transaction outcomes, inferences data, sorted longitudinal records, etc.) are linked in a particular manner based on the contents, or particular type, of the data.  Since the contents/composition/type of the data, records and objects do not alter the manner the claimed invention is performed, Examiner has considered the particular types of data, records and objects to be non-functional descriptive material that merely provides a name to, or describes a type of, data, records and objects.

Regarding Claims 3, 10 and 17:	 The phrase “wherein the inference data comprising robo-advisory data”, found in claims 3, 10 and 17, is non-functional descriptive material as it only describes, at least in part, the particular composition of data used in the linking process.  Although the independent claims indicate that various data is linked and then recorded on the blockchain ledger, there is no indication in the claims that the data would be linked and/or recorded in a different manner simply because the data comprises a particular type of information (e.g., robo-advisory data).  Phrased differently, this non-functional language fails to alter the manner in which any of the positively recites steps are performed. 

Regarding Claims 4 and 11:  The phrase “wherein the inference data object comprising consolidated
data from a plurality of omni channels”, found in claims 4 and 11, is non-functional descriptive material as it only describes, at least in part, the composition of data, and/or the source of the data, found in the inference data object.  Although the independent claims indicate that certain data from the inference data object is linked and recorded on blockchain ledger, there is no indication that the claimed invention (i.e. the positively recited steps) would be performed differently simply because the inference data object comprises a particular type of data and/or data from a particular source (e.g., consolidated data from a plurality of omni channels).  Examiner further notes that the “consolidated data from a plurality of omni channels” is never explicitly used to perform any of the steps in the claimed invention.

	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
Claim 1 recites, in part, “sort longitudinal records contained in the inference data object.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the longitudinal records are sorted.  Applicant’s disclosure merely states that “The processor 104 may execute the machine-readable instructions 116 to sort longitudinal records contained in the inference data object,” however the disclosure fails to provide any indication what those machine-readable instructions comprise.  Specification [0059].  The disclosure further states that “At block 414, the processor 104 may sort longitudinal records contained in the inference data object,” however the disclosure fails to provide any further insight as to what specific step, or steps, are used to sort the longitudinal records.  Specification [0084]; Fig. 4A; also see [0002-0004].  The disclosure also fails to provide any indication as to what a “longitudinal record” comprises, accordingly it is unknown what aspects of the record, if any, are used to perform the sorting operation.  Without these details it is impossible for one skilled in the art to determine that the applicant had possession of the claimed invention at the time of filing.  Furthermore, since the claimed invention requires linking transaction outcomes and inferences data from the inference data object to the sorted longitudinal records, it appears critical to the claimed invention that the longitudinal records be sorted in a specific manner in order to have the proper data linked together and recorded.
Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Independent claims 8 and 15 recite a limitation that is substantially similar to that found in claim 1.  Accordingly, the 112(a) written description rejection, described above with respect to claim 1, is also applicable to claims 8 and 15.  Claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(s) based on their dependency to claim 1, 8 or 15.

Claim 2 recites, in part, “wherein the instructions further cause the processor to derive the longitudinal records from the inference data object.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the longitudinal records are “derived” from the inference data object.  Applicant’s disclosure merely reiterates the language found in the claim by stating “At block 452, the processor 104 may derive the longitudinal records from the inference data object.”  Specification [0085]; Fig. 4B.  The disclosure fails to provide any further insight as to what specific step, or steps, are used to derive the longitudinal records and the disclosure also fails to provide any indication as to what a “longitudinal record” comprises.  Without these details it is impossible for one skilled in the art to determine that the applicant had possession of the claimed invention at the time of filing.
Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Dependent claims 9 and 16 recite a limitation that is substantially similar to that found in claim 2.  Accordingly, the 112(a) written description rejection, described above with respect to claim 2, is also applicable to claims 9 and 16.

Claim 5 recites, in part, “wherein the instructions further cause the processor to extract contextual integrity data from the inference data object.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation.  Specifically, Examiner is unable to find any details (e.g., steps, flowcharts, etc) describing the manner in which the contextual integrity data is “extracted” from the inference data object.  Applicant’s disclosure merely reiterates the language found in the claim by stating “At block 454, the processor 104 may extract contextual integrity data from the inference data object.”  Specification [0085]; Fig. 4B.  The disclosure fails to provide any further insight as to what specific step, or steps, are used to extract the contextual integrity data.  For example, it is unclear if extracting means identifying/recognizing and/or removing certain data, decompressing data stored in the data object (e.g., extracting a compressed file), a combination of these, or something else altogether.  Furthermore, the disclosure fails to provide any insight as to what “contextual integrity data” comprises, making it unclear what type(s) of data is/are being extracted.
Since this is a computer implemented invention, Applicant must provide the corresponding algorithm (e.g., the necessary steps and/or flowcharts) that performs the recited functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, however, no such details are found in the disclosure.  Accordingly, there is no description as to how the claimed function(s) are achieved.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).  It is further noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015); also see MPEP 2161.01(I).
Dependent claims 12 and 18 recite a limitation that is substantially similar to that found in claim 5.  Accordingly, the 112(a) written description rejection, described above with respect to claim 5, is also applicable to claims 12 and 18.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a machine (i.e. claims 1-7), a process (i.e. claims 8-14), and a manufacture (i.e. claims 15-20).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 8 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 8 recites:
receiving, by a data processing node, inference data object from a multi-channel data server over a blockchain;
sorting, by the data processing node, longitudinal records contained in the inference data object;
linking, by the data processing node, transaction outcomes and inferences data from the inference data object to the sorted longitudinal records; and
recording linked data onto a blockchain ledger.
Here the claim recites the abstract idea of collecting data, organizing data and recording/storing a record of the organized data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a metal process that can be performed by humans (e.g., receiving, organizing, linking, storing data, etc.) and a commercial interaction (e.g., between a multi-channel data server and a processing node that organizes and stores data for the data server).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, data processing node, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claim 8 recites the additional elements of:  a data processing node; a multi-channel data server; and a blockchain.  The data processing node and the multi-channel data server are both recited at a high-level of generality (i.e., as a computer, or computing component, performing generic computer functions such as receiving data, sorting data, linking data, storing/recording data, etc.) such that it amounts no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  The “blockchain” is also recited at a high level of generality and, as recited, is merely being used as a means to send and receive data (e.g., a network).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Similarly, independent claim 1 recites the additional element of:  a processor of a data processing node; a memory which stores machine readable instructions; a multi-channel data server; and a blockchain.  Independent claim 15 recites the additional elements of: a processor; a multi-channel data server; and a blockchain.  As with claim 8, the computing devices/components recited in claims 1 and 15 are at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Claims 1 and 15 also recite the “blockchain” at a high level of generality and merely use the blockchain as a means of sending and receiving data.  Accordingly, the additional elements, whether considered alone or in combination with the other additional elements, fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to receive data, sort data, link data, store data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicant’s disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0057-0059]; [0090-0091]).  As per the use of the blockchain which is used in the claimed invention as a network to send/receive data, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1, 8 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-7, 9-14 and 16-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2, 5, 9, 12, 16 and 18 recite the additional element of deriving longitudinal records from the interference data object or extracting contextual integrity data from the interference data object.  Both the deriving and extracting steps are recited at a high level of generality, and these steps, as currently recited, are merely used as part of a data gathering process.  That is, these claims merely describe, at a high level, how data, which is used in implementing the abstract idea, was acquired.  Examiner considers these steps to be adding insignificant extra-solution activity to the judicial exception.  MPEP 2106.05(g).  When considered under step 2B, adding insignificant extra solution activity to the judicial exception is not indicative of an inventive concept.  Additionally, the deriving and/or extracting of data from data is a well-understood, routine, conventional activity previously known to the industry, evidenced at least by the cited art.	Dependent claims 3, 4, 10, 11 and 17 further refine the abstract idea by describing the particular data (e.g., composition, type, etc.) that is used in the abstract, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 6, 7, 13, 14, 19 and 20 further refine the abstract idea by describing the organization of the data (i.e. what data is linked to other data).  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2022/0027900 A1) in view of Witbrock (US 2020/0074330 A1).Regarding Claims 1, 8 and 15:  Suh discloses:
	Claim 1:  A system, comprising: 
a processor of a data processing node (See at least Suh [0066] “a computer processor”; [0086]);
a memory on which are stored machine readable instructions that when executed by the processor (See at least Suh [0086] “computer-readable medium may include program instructions”), cause the processor to: 
Claim 8:  A method, comprising:   
Claim 15:  A non-transitory computer readable medium comprising instructions, that when read by a processor (See at least Suh [0086]), cause the processor to perform:
receiving, by a data processing node, inference data object from a multi-channel data server over a blockchain (See at least Suh [0026-0027]; [0037-0038]; [0066-0067]; Fig. 3 step 130.  Where inference data object (i.e., blockchain data/distributed ledger information) is received by a data processing node (i.e., an electronic device, e.g., an electronic device that performs the cryptocurrency analysis method) from a multi-channel data server (i.e., cryptocurrency client) over a blockchain.); 
sorting, by the data processing node, longitudinal records contained in the inference data object (See at least Suh [0040-0043]; [0067].  Where the data processing node (i.e., electronic device) sorts (e.g., by filtering and/or grouping) longitudinal records (i.e., sending/input addresses, e.g., sending/input addresses used by a particular user) contained in the inference data object (i.e., blockchain data/distributed ledger information).);
linking, by the data processing node, transaction outcomes and inferences data from the inference data object to the sorted longitudinal records (See at least Suh [0044]; [0054]; [0065].  Where the data processing node (i.e., electronic device) links (e.g., via a graph) transaction outcomes (i.e., transfer/output amount) and inferences data (i.e., output address) from the inference data object (i.e., from the blockchain data/distributed ledger information) to the sorted longitudinal records (i.e., to the filtered and/or grouped sending/input addresses).).
	Suh discloses where distributed ledger information of a blockchain is collected and that blockchain data extracted from the distribute ledger information is standardized.  Suh [0008-0009].  Suh indicates that the blockchain data and standardized blockchain data can be used to generate a graph and that the graph can be used to analyze cryptocurrency transactions.  Suh [0008]; [0053-0054]; [0066].  However, Suh does not explicitly disclose recording linked data onto a blockchain ledger.  	Witbrock, on the other hand, teaches recording linked data onto a blockchain ledger (See at least Witbrock [0041]; [0058]; Fig. 1 block 124; Fig. 4A block 422.  Where linked data (e.g., tracked inference steps and conclusion data) are recorded onto (i.e., entered into [via a transaction)) a blockchain ledger (i.e. blockchain).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suh’s method of collecting and analyzing blockchain data, to include the teachings of Witbrock, in order to store tracked information in a secure ledger for future use (Witbrock [0003]; [0058]).

Regarding Claims 2, 9 and 16:  The combination of Suh and Witbrock discloses the system of claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.  Suh further discloses deriving the longitudinal records from the inference data object (See at least Suh [0039-0044]; [0066-0067].  Where the longitudinal records (i.e. sending/input addresses) are derived (i.e. obtained) from the inference data object (i.e. from the blockchain data/distributed ledger information).).

Regarding Claims 3, 10 and 17:  The combination of Suh and Witbrock discloses the system of claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.  As indicated above, Suh discloses where inferences data (i.e., output address) from the inference data object (i.e., from the blockchain data/distributed ledger information) is linked to other data.   Suh [0044]; [0054].  The combination of Suh and Witbrock does not explicitly disclose wherein the inference data comprising robo-advisory data, however this difference is only found in the non-functional descriptive material that describes, at least in part, the particular composition of data used in the linking process.  Although the independent claims indicate that various data is linked and then recorded on the blockchain ledger, there is no indication in the claims that the data would be linked and/or recorded in a different manner simply because the data comprises a particular type of information (e.g., robo-advisory data).  Phrased differently, this non-functional language fails to alter the manner in which any of the positively recites steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 4 and 11:  The combination of Suh and Witbrock discloses the system of claim 1 and the method of claim 8.  Suh discloses where the inference data object (i.e., blockchain data/distributed ledger information) comprises various types of information, such as information of a previous block recorded in the distributed ledger, a registration time stamp, and a hash value of a previous transaction.  Suh [0027].  Suh also discloses that multi-type data (e.g., data collected from the dark web, service web, SNS, all types of content that can be collected on a web page, etc.) can be collected and used to construct a knowledge graph (i.e. a link).  Suh [0026].  The combination of Sub and Witbrock does not explicitly disclose wherein the inference data object comprising consolidated data from a plurality of omni channels, however this difference is only found in the non-functional descriptive material that describes, at least in part, the composition of data, and/or the source of the data, found in the inference data object.  Although the independent claims indicate that certain data from the inference data object is linked and recorded on blockchain ledger, there is no indication that the claimed invention (i.e. the positively recited steps) would be performed differently simply because the inference data object comprises a particular type of data and/or data from a particular source (e.g., consolidated data from a plurality of omni channels).  Examiner further notes that the “consolidated data from a plurality of omni channels” is never explicitly used to perform any of the steps in the claimed invention.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 5, 12 and 18:  The combination of Suh and Witbrock discloses the system of claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.  Suh further discloses extracting contextual integrity data from the inference data object (See at least Suh [0027]; [0030]; [0037]; [0044].  Where contextual integrity data (i.e. an object/information, e.g., information of a previous block) is extracted from the inference data object (i.e., from the blockchain data/distributed ledger information).).

Regarding Claims 6, 13 and 19:  The combination of Suh and Witbrock discloses the system of claim 5, the method of claim 12 and the non-transitory computer readable medium of claim 18.  Suh further discloses linking the contextual integrity data with the transaction outcomes (See at least Suh [0027]; [0044]; [0054]; [0065].  Where contextual integrity data (i.e. an object/information, e.g., information of a previous block) is linked (e.g., via a graph) with the transaction outcomes (i.e., transfer amount).). 

Regarding Claims 7, 14 and 20:  The combination of Suh and Witbrock discloses the system of claim 1, the method of claim 8 and the non-transitory computer readable medium of claim 15.  Witbrock further discloses linking predictive models to corresponding insights produced by an artificial intelligence node (See at least Witbrock [0037]; [0040-0041]; [0058]; Fig. 1 blocks 120, 122 and 124; Fig. 4 blocks 418, 420 and 422.  Where predictive models (i.e., inference steps) are linked to corresponding insights (i.e. conclusion data) produced by an artificial intelligence node (i.e. produced by processor 104) when they are recorded in the blockchain database.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Koblick et al. (US 2020/0111578 A1) discloses where longitudinal patient data is processed for generating an index case data set and experiential case date sets.  For example, the longitudinal data can be cleaned, filtered and restructured to provide the index case data set and the experiential case data sets, such as organized according to a schema. The data further can be normalized according to a standard, such as by utilizing dictionaries, a predefined ontological frameworks and the like to store the data in a consistent manner to facilitate processing by the framework.  Koblick [0057].
Katragadda et al. (US 2019/0379699 A1) discloses a system and method that combines the use of an immutable electronic record (i.e., blockchain) with artificial intelligence and the use of behavior analysis to detect and deter cyber threats in a blockchain environment.  Katragadda [0002]; [0006].  Katragadda indicates that a result of a particular action being performed will be determined via the use of artificial intelligence (AI) and that all behavior analysis performed by the AI will be recorded in a blockchain database.  Katragadda [0120]; [0139-0140].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 8, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685